Citation Nr: 0511807	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  97-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for a heart disorder, 
claimed as residuals of a myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to September 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas, which determined that new and material evidence 
sufficient to warrant reopening of the claim of entitlement 
to service connection for a psychiatric disorder had not been 
submitted.  That denial was confirmed and continued on 
several subsequently dated RO determinations.  

During the appeal process, the veteran filed a claim for 
service connection for residuals of a myocardial infarction.  
That claim was denied in an August 2003 rating decision.  The 
veteran appealed and that decision is also before the Board 
at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has submitted new and material 
evidence that is sufficient to warrant reopening of his claim 
of entitlement to service connection for a psychiatric 
disorder.  Additionally, he argues that his post service 
heart condition is the result of inservice exposure to tear 
gas.  

A request was made in November 2004 for additional treatment 
records from a private facility (Texas Department of 
Corrections - Skyview Unit).  Subsequently received were 
private treatment records dated from 2000 through 2004.  A 
review of the record suggests that these documents were added 
to another's claim file (with the same name as the veteran).  
A March 2005 rating decision was issued as to the claims on 
appeal, but a review of this document reflects that the 
evidence considered, at least in part, was that of the other 
veteran with the same name as the veteran.  A review of the 
rating decision reflects that this error was caught by the RO 
and that the documents were sent to the Board to be added to 
the correct claims file.  These records were received by BVA 
in March 2005.  

It is clear that the RO has not considered this evidence as 
to the veteran's claims on appeal.  The veteran has not 
waived consideration of this evidence by the RO, and the 
Board is precluded form considering the evidence in the first 
instance without such a waiver.  See Disabled American 
Veterans, et. Al., v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1346-47 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2001).  
When readjudicating the veteran's appeal, the RO will, 
therefore, have the opportunity to consider the newly 
submitted evidence as to both claims on appeal.  

Accordingly, this case is remanded to the AMC for the 
following:  

1.  The AMC VBA must review the claims 
file and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.

2.  The AMC should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for his 
psychiatric or heart conditions since 
July 2004.  After securing any necessary 
release, VBA should obtain copies of such 
records that are not in file.  If the AMC 
is not able to obtain the identified 
records, the claims file should be 
documented to that effect and the veteran 
so notified.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the AMC 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




